Exhibit 24(b)(4.37): Endorsement E-RO457-11 Voya Retirement Insurance and Annuity Company ENDORSEMENT In order to reflect amendments to the Internal Revenue Code ("Code") made pursuant to the Small Business Jobs Act of 2010, the Contract is hereby amended by this Endorsement. This Endorsement is part of the Contract to which it is attached. The provisions of this Endorsement supersede any conflicting provisions in the Contract or in any prior endorsements. The purpose of this Endorsement is to amend the Contract to permit Roth after-tax contributions as described in the Code (as amended), if permitted under a Governmental 457(b) program for which this Contract is issued. A Participant Roth Account is added to the Contract as follows: Participant Roth Account - This account will be credited with Net Purchase Payments (or, if applicable, Net Deposits, Net Contributions or Contributions) that represent participant Roth after-tax salary reduction amounts pursuant to Code Section 402A, if any, and the portion of any transfer or rollover (which may include distributions from a Participant's plan account that is rolled over to the Participant's designated Roth account in the same plan) attributable to such amounts.
